DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 
6.6 2022. In view of this communication, claims 25, 29-43, 45,48 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Response to Arguments and Amendments
Applicant’s amendments filed 6.6.2022 regarding the drawing Fig 2B is accepted. The amendment to the specification which addresses the previous objection to the specification is also accepted. Furthermore, applicant clarification on claim 25 is accepted. As such, all previously cited objections are withdrawn. 
Applicant’s amendments and/or cancellations filed 6.6.2022 with respect to rejection under 35 U.S.C 112(b) are accepted and therefore the respective rejections are withdrawn.
Applicant’s amendments filed 6.6.2022 to address interpretation under 35 U.S.C. 112(f) is accepted.
Applicant's arguments amendments filed 6.6.2022 relative to 35 U.S.C 102 and 103 have been fully considered. The Applicant has made amendments to the independent claims 25 and 42 by combining it some of their previously dependent claims and made changes to all dependents and cancelled claims 26-28, 44, 46-47. This may necessitate new prior art search and application of new references as and when required.
With respect to 35 U.S.C 102 and 103 rejections, the Applicant provides several arguments to which the Examiner will respond accordingly:
Applicant Argument 1: In contrast to the present invention, Sheu does not disclose or suggest a plurality of cooling channels including a first group of circumferential cooling channels extending from the inlet at a first axial position along the longitudinal axis, a second group of circumferential cooling channels extending at a second axial position along the longitudinal axis and in fluid connection with the first group of cooling channels, and a third group of intermediate circumferential cooling channels disposed along the axial positions in between the first and second groups of circumferential cooling channels and in fluid connection with the second group of cooling channels where, in the direction 21 
Docket No. 7741-0026Appln. No. 16/632,028of flow, the second group of circumferential cooling channels is disposed downstream of the first group of circumferential cooling channels, and the third group of intermediate circumferential cooling channels is disposed upstream of the outlet and downstream of the second group of circumferential cooling channels. Sheu does not disclose three separate groups of cooling channels, with a third group of intermediate cooling channels disposed between the first and second groups of cooling channels, where the second group is downstream of the first group and the third group is upstream of the outlet and downstream of the second group. Sheu does not disclose the arrangement of groups of channels, as in the present invention

Examiner Response 1: Applicant has amended independent claim 42 and dependents and the above argument will be addressed in conjunction with the responses below.
Applicant Argument 2: Michel is directed to a stator assembly for a wheel motor, aspects of which are illustrated in Fig. 7, reproduced below. Michel discloses a concentric cooling channel arrangement 53, 54, with cooling channels situated concentrically at different radial positions around the axis of the stator. 24 In contrast to the present invention, Michel does not disclose or suggest that a plurality of channels is disposed on a cylindrical outer surface of the hollow stator body. The arrangement illustrated in Fig. 7 of Michel does not consider, or address, the varying heating effects in the electromagnets along the axial direction of the stator. Michel does not disclose that the cooling channels are disposed on the cylindrical outer surface of the hollow stator body.

Examiner Response 2: Applicant has amended independent claim 25 and dependents and the above argument will be addressed in conjunction with the responses below.
Claim Objections
Claim 25 is objected to because of the following informalities:  	
Line 20, Page 2 of Claim 25 recites “ of the at least one three groups of channels”. It is not clear what is being meant by “one three groups”. To advance prosecution, Examiner is interpreting the same to mean “one of the three groups”.
Line 5, Page 7 of Claim 25 recites in part “the circumferential cooling channels”. However, there is no antecedent basis for “the circumferential cooling channels” anywhere else in the claim. 
Appropriate correction and/or clarification is required.
Allowable Subject Matter
Claim 25 is allowable (subject to overcoming claim objections previously outlined).
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 25 is allowable for disclosing an in-wheel motor for a vehicle, the in-wheel motor comprising: a stator comprising a connector member configured to attach the stator to the vehicle, the connector member comprising a shaft, an end plate of a larger diameter than the shaft, and a coolant supply duct extending through said shaft and in fluid connection with a passage  for coolant in the end plate , and  a hollow stator body  having a cylindrical outer surface and connected to the connector member , a plurality of cooling channels configured to circulate a liquid coolant  extending along the hollow stator 5Docket No. 7741-0026 Appln. No. 16/632,028 body and being in fluid connection with said coolant supply duct , said plurality of cooling channels having an configured to supply liquid coolant to the plurality of channels and an outlet configured to discharge the liquid coolant from the plurality of channels; and a plurality of electromagnets disposed around the hollow stator body and fixed with respect thereto, the electromagnets being configured to be cooled by the cooling channels; wherein, at a side opposite from the connector member, the hollow stator body  has an open end  with a diameter larger than the diameter of the shaft , wherein the plurality of channels is disposed on the cylindrical outer surface of the hollow stator body and is partitioned into at least three groups of channels the channels within each of the at least one three groups being connected in parallel and  defining a direction of flow for said coolant such that, for each of the channels within a respective one of the groups, the coolant flows substantially in a same direction along the circumference of the hollow stator body from a first 6Docket No. 7741-0026 Appln. No. 16/632,028 end of the channel to a second end of the channel, at least one of said groups comprising two or more channels,  the groups being connected in series, wherein each of the circumferential cooling channels is formed as an annular sector extending 180 degrees or more and less than 360 degrees around the longitudinal axis of said hollow stator body, the first group of circumferential cooling channels extends from the inlet at a first axial position along the hollow stator body, the second group of circumferential cooling channels extends at a second axial position along the hollow stator body and in fluid connection with the first group of circumferential cooling channels, the third group of intermediate circumferential cooling channels is disposed along axial positions in between the first and second groups of circumferential cooling channels and in fluid connection with the second group of circumferential cooling channels, and the second group of circumferential cooling channels is disposed downstream of the first group of circumferential cooling channels, and the third group of intermediate circumferential cooling channels is disposed upstream of the 7Docket No. 7741-0026 Appln. No. 16/632,028 outlet and downstream of the second group of circumferential cooling channels.
Luc in view of Thompson and/or Heinen, Shimabukuro, Fruehauf, Wicks, Silva do not disclose all of the above limitations and hence the claim is allowable.
Claims 29-41 are allowable as they are dependent on Claim 25.
Claim 42 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 

Claim 42 is allowed for disclosing a cooling jacket  for use in an in-wheel motor, the cooling jacket having a longitudinal axis, the cooling jacket comprising: a plurality of cooling channels configured to circulate liquid, the cooling channels extending substantially circumferentially around the longitudinal axis, the plurality of cooling channels having an inlet configured to supply 11Docket No. 7741-0026 Appln. No. 16/632,028 liquid coolant to the plurality of cooling channels, and an outlet configured to discharge the liquid coolant from the plurality of cooling channels,  the plurality of cooling channels  comprising a first group of circumferential cooling channels extending from the inlet at a first axial position along the longitudinal axis, a second group of circumferential cooling channels extending at a second axial position along the longitudinal axis and in fluid connection with the first group of cooling channels, and a third group  of intermediate circumferential cooling channels  disposed along the axial positions in between the first and second groups of circumferential cooling channels and in fluid connection with the second group of cooling channels, wherein, in the direction of flow, the second group of circumferential cooling channels is disposed downstream of the first group of circumferential cooling channels, and wherein the third group of intermediate circumferential cooling channels is disposed upstream of the outlet and downstream of the second group of circumferential cooling channels.
Claims 43,45,48 are allowed as they are dependent on Claim 42.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISWANATHAN SUBRAMANIAN/               Examiner, Art Unit 2832    

/TULSIDAS C PATEL/               Supervisory Patent Examiner, Art Unit 2832